                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01536-PAB-SKC

ANDREW BAUER,
MEGAN DOUGHERTY,
MARK ENDOZO,
SPENCER ZAHN,
KEATON KUSTLER-KLEIN, and
JUSTIN ROBERTS,

       Plaintiffs,

v.

CRETE CARRIERS CORPORATION, a Nebraska corporation, and
MARLIN HARMS,

       Defendants.


                                          ORDER


       This matter is before the Court on defendants’ Motion to Bifurcate Damages

Phase From Liability Phase [Docket No. 56]. The Court has jurisdiction pursuant to 28

U.S.C. § 1332.

       This case arises out of a vehicle collision that occurred on April 17, 2015 in

Aurora, Colorado. See Docket No. 4 at 4, ¶¶ 15-21. Plaintiffs – members of the band

Twin Shadow – allege that they were traveling to an event in Lawrence, Kansas when

their tour bus collided with a tractor trailer driven by defendant Marlin Harms and owned

by defendant Crete Carriers Corporation. Id. Plaintiffs filed this lawsuit in the District

Court for the City and County of Denver, Colorado on April 3, 2018, asserting claims for

negligence, negligence per se, vicarious liability, and respondeat superior. Docket No.
4. On June 19, 2018, defendants removed the case to this Court on the basis of

diversity jurisdiction. Docket No. 1 at 1, ¶ 1. On December 20, 2018, defendants

moved to bifurcate the trial into a liability phase and a damages phase. Docket No. 56.

Plaintiffs filed a response to the motion on January 17, 2019, agreeing to bifurcation,

but asserting that they should be allowed to present minimal evidence of their injuries

during the liability phase. Docket No. 63. Defendants filed a reply on January 31, 2019

in which they opposed the presentation of any damages evidence during the liability

phase on the ground that it would “defeat[] the entire purpose of bifurcation.” Docket

No. 66 at 2.

       On March 5, 2019, the Court ordered the parties to f ile a joint supplemental brief

clarifying the specific issues that would be addressed in each phase of trial, the degree

to which the parties were willing to stipulate to plaintiffs’ injuries during the liability

phase, the effect, if any, of that stipulation on the presentation of evidence, and whether

plaintiffs’ stipulation to bifurcate the trial was contingent on their ability to present

evidence of their injuries during the liability phase. Docket No. 81 at 2. The parties

filed their joint supplemental brief on March 12, 2019. Docket No. 88. 1

       Based on the briefing, the Court finds that the parties agree on the following

issues: (1) bifurcating this case into a liability phase and a damages phase, see Docket

No. 63 at 1 (stating that the parties “have stipulated to bifurcating liability and

damages”); (2) the liability phase of trial will address liability only, whereas the damages


       1
        On February 15, 2019, plaintiff Bauer filed an unopposed motion for a
telephonic conference to discuss defendants’ motion to bifurcate. Docket No. 70.
Because the Court finds that it can resolve the issues presented in defendants’ motion
without a hearing, plaintiff’s request for a telephonic conference will be denied.

                                                2
phase will address both “causation” and damages, Docket No. 88 at 1; and (3)

discovery and adjudication of the damages issue will occur only after a jury determines

liability. Docket No. 66 at 1 (stipulating with plaintiffs that, “if liability is found after the

liability phase of the trial, . . . a new scheduling conference will occur to schedule

deadlines for damages discovery, damages disclosures and the scheduling of the

second phase trial on damages”). The parties’ disputes appear to be whether plaintiff

Bauer should be permitted to testify regarding his alleged injuries in the liability phase

and whether the Court should instruct the jury that the remaining plaintiffs were injured

in the collision. See Docket No. 88 at 2-3.

       As an initial matter, the Court agrees with the parties that bifurcating this case

into liability and damages phases is appropriate. Federal Rule of Civil Procedure 42(b)

allows a court to order separate trials on “one or more separate issues [or] claims” in a

case “[f]or convenience, to avoid prejudice, or to expedite and economize.” Courts

have “broad discretion in deciding whether to sever issues for trial.” Rowland v. United

States, No. 14-cv-00883-KLM-MEH, 2015 WL 4943955, at *2 (D. Colo. Aug. 20, 2015)

(quoting Green Constr. Co. v. Kan. Power & Light Co., 1 F.3d 1005, 1011 (10th Cir.

1993)). Bifurcation is not an abuse of discretion where the interests of convenience,

avoiding prejudice, and promoting expedition and economy “favor separation of issues

and the issues are clearly separable.” Angelo v. Armstrong World Indus., Inc., 11 F.3d

957, 964 (10th Cir. 1993). In contrast, a court should not bif urcate a trial if it would be

“unfair or prejudicial to a party.” Id.

       Here, the interests of convenience and judicial economy favor bifurcation. While



                                                 3
the liability issues appear to be relatively straightforward, resolution of plaintiffs’

damages claims is likely to be both time-consuming and costly. Plaintiffs have

identified at least seventy-eight medical treatment providers from around the country

who may be called to testify regarding plaintiffs’ injuries, Docket No. 56 at 10; Docket

No. 56-2, and defendants estimate that at least ten days of a fifteen-day trial would be

required on the issue of damages. Docket No. 56 at 7. Given that a finding of non-

liability would obviate the need to address damages, bifurcation has the potential to

promote the efficient and economical resolution of this case. See Rowland, 2015 WL

4943955, at *2 (holding that “bifurcation would serve the interests of convenience,

expedience, and economization” where “27 witnesses . . . would not [be required] to

testify if the case [was] bifurcated and liability [was] not found”).

       The Court also finds that the liability and damages issues are clearly separable.

As the court noted in Rowland, the evidence necessary to prove liability in a negligence

case is significantly different from the evidence used to establish damages. See

Rowland, 2015 WL 4943955, at *2; see also Docket No. 56 at 10-11 (explaining types

of evidence that will be presented in the liability and damages phases of trial). On the

other hand, the Court disagrees with the parties that the issue of causation should be

confined solely to the damages phase. See Docket No. 88 at 1 (stating that the

damages phase of trial will address causation and damages). There are two causation

questions in this case: (1) whether defendants’ negligence was the cause of the

collision; and (2) whether the collision was the cause of plaintiffs’ injuries. The former

question depends on what actually happened on the day of the accident and is thus

appropriately resolved during the liability phase of trial. The latter question raises an

                                               4
issue of medical causation and should be addressed in conjunction w ith damages.

       Finally, bifurcation will not result in any prejudice to the parties. Although

plaintiffs maintain that they should be permitted to present minimal evidence of their

injuries during the liability phase, their agreement to bifurcate the trial is not contingent

on their ability to present such evidence. Docket No. 88 at 3.

       For the foregoing reasons, the Court will bifurcate the trial in this case into two

phases. The first phase will address negligence and accident causation, as previously

discussed. The second phase will address injury causation and damages.

       The only remaining issue is whether plaintiffs should be allowed to present

minimal evidence of their injuries during the liability phase of trial. The Court finds that

they should not. As defendants argue, presentation of injury evidence during the

liability phase would be highly prejudicial and would defeat the purposes of bifurcation.

See Docket No. 88 at 2. Plaintiffs appear to believe that they must present some

evidence regarding their injuries in order to establish liability. See Docket No. 63 at 3

(arguing that a negligence claim requires proof of a breach of duty, causation, and

damages). However, the purpose of bifurcation is to defer resolution of issues that,

though essential to the overall claim, are better addressed separately. Because

plaintiffs will have a full and fair opportunity to prove their injuries during the damages

phase of trial, there is no need for their proposed injury instruction during the liability

phase. See Docket No. 88 at 2 (proposed jury instruction on plaintiffs’ injuries).

       Plaintiff Bauer requests that he be allowed to testify about his injuries during the

liability phase so the jury will have some context for his behavior. Docket No. 63 at 4;

Docket No. 88 at 2. The Court finds such testimony unnecessary. While plaintiff Bauer

                                               5
has expressed valid concerns about how the jury might perceive his physical condition,

a more appropriate remedy is for the Court to instruct the jury on the issue at the

beginning of trial. The parties are encouraged to submit a joint instruction that would

address plaintiff Bauer’s concerns while avoiding prejudice to defendants.

        Wherefore, it is

        ORDERED that plaintiff’s Unopposed Motion for Telephonic Conference [Docket

No. 70] is DENIED. It is further

        ORDERED that defendants’ Motion to Bifurcate Damages Phase From Liability

Phase [Docket No. 56] is GRANTED in part and DENIED in part as stated in this order.

It is further

        ORDERED that this case will be bifurcated. The first phase (the “liability phase”)

will address the issues of negligence and accident causation. The second phase (the

“damages phase”) will address the issues of injury causation and damages. It is further

        ORDERED that any deadlines for damages-related discovery and a trial on

damages will be set after a verdict is reached in the liability phase, if necessary.


        DATED May 16, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             6
